Citation Nr: 0713223	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-32 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel







INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1970 to January 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision, dated in October 
2002, of a Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The veteran initially requested a hearing before a Decision 
Review Officer.  In October 2004, the veteran elected to have 
an informal conference in lieu of the hearing.  

In correspondence, dated in October 2004, the veteran 
withdrew his appeal regarding service connection for 
hypertension.  38 C.F.R. § 20.204.

By a rating decision in June 2004, the RO granted service 
connection for degenerative joint disease of the lumbar spine 
and assigned a 40 percent rating.  In correspondence received 
in July 2004, the veteran stated that he disagreed with the 
RO's determination regarding the lumbar spine disability, 
although he failed to specify what particularly he disagreed 
with.  This matter is referred to the RO for appropriate 
action. 

The claim of service connection for bilateral carpal tunnel 
syndrome is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.







REMAND

The veteran contends that he currently suffers from bilateral 
carpal tunnel syndrome directly related to his in-service 
occupational duties as an aircraft avionics maintenance 
technician, or as due to injuries incurred in service, or as 
secondary to the service-connected cervical spine disability.   

By a rating decision in September 1999, the RO granted 
service connection for ruptured cervical discs at C3/C4 and 
at C5/C6.  

On VA examination in January 2001, the diagnoses were 
bilateral chronic C5-C7 radiculopathy and bilateral carpal 
tunnel syndrome.  The examiner did not provide an etiology 
opinion.  

In February 2001, EMG/NVC testing confirmed the presence of 
bilateral carpal tunnel syndrome and a physician stated that 
the findings were consistent with cervical radiculopathy with 
a concomitant bilateral carpal tunnel syndrome.  

As there is evidence of a current bilateral carpal tunnel 
syndrome and evidence of a possible association with the 
service-connected cervical spine disability, further 
evidentiary development under the duty to assist, 38 C.F.R. § 
3.159, is necessary before the claim can be decided.  
Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2. Schedule the veteran for a VA 
examination to determine whether it is at 
least as likely as not that the bilateral 
carpal tunnel syndrome was caused or 
aggravated by the service-connected 
disability of cervical spine.  The claims 
folder should be made available to the 
examiner for review. 



In formulating the medical opinion, 
the term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim. 

Also the term "aggravation" means 
as a chronic worsening of the 
underlying condition beyond its 
natural progression versus a 
temporary flare-up of symptoms.

3. After the above development is 
completed, adjudicate the claim of service 
connection for bilateral carpal tunnel 
syndrome.  If the determination remains 
unfavorable, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals



4

